DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments/ remarks filed on 06/28/2022 have been fully considered.
Claims 18-22 are pending for examination. Claims 1-17 are cancelled.

Claim Objections
Claim 18 is objected to because of the following informalities:  In regard to claim 18, last line, “is” should be replaced by “are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claim 22, the claim appears to be incomplete and does not end with a period. It is unclear what information to be displayed. Clarification is requested by amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Al-Ali et al. (USPN 6,334,065 – applicant cited), in view of Newman et al. (USPN 5,050,613) and further in view of Chang (USPGPUB 2008/0009754 – cited in previous action). In regard to claim 18. Al-Ali discloses a patient monitoring system for detection of congenital heart disease (Figs. 1B, 2 and 14-16B and associated descriptions; congenital heart disease, Col 23 lines 18-34), the patient monitoring system comprising: a first optical sensor configured to measure attenuation of optical radiation from a first measurement site on a patient (one of elements 114, 124, or 134, Fig. 1B and associated descriptions); a second optical sensor configured to measure attenuation of optical radiation from a second measurement site on the patient (the other one of elements 114, 124, or 134, Fig. 1B and associated descriptions); a physiological monitor comprising one or more hardware processors (element 100 with DSP 150, Fig. 1B and associated descriptions); and a cable (element 142, Fig. 1B and associated descriptions) comprising a first end configured to connect with the physiological monitor (element 142 is connected to element 100, Fig. 1B and associated descriptions), a second end configured to connect with the first optical sensor (one of elements 112, 122, or 132 connects corresponding sensors 114, 124, or 134, Fig. 1B and associated descriptions) and a third end configured to connect with the second optical sensor (the other one of elements 112, 122, or 132 connects corresponding sensors 114, 124, or 134, Fig. 1B and associated descriptions), wherein the cable enables multi-site measurement (Fig. 1B and associated descriptions); wherein said one or more hardware processors are configured to: store, in a memory of the physiological monitor, a first plurality of oxygen saturation measurements acquired from the first measurement site (memory 1520, Fig. 15 and associated descriptions; Col 15 line 49 – Col 16 line 23); store, in the memory, a second plurality of oxygen saturation measurements acquired from the second measurement site (memory 1520, Fig. 15 and associated descriptions; Col 15 line 49 – Col 16 line 23); and detect congenital heart disease based on a comparison of the stored first plurality of oxygen saturation measurements and the second plurality of oxygen saturation measurements (congenital heart disease/ aortic coarctation, Col 23 lines 18-34; cross-channel delta saturation values, Col 15 line 49 – Col 16 line 23) and a multi-parameter/ graph switchable display (Figs. 16A-16B and associated descriptions).
Al-Ali does not specifically disclose display a first user interface providing instructions for placing the first sensor at the first measurement site; display a second user interface providing instructions for placing the second optical sensor at the second measurement site; and the first user interface and the second user interface are displayed on the display of the patient monitor.
Newman teaches a patient monitor system (Figs. 1-13 and associated descriptions) comprises a display (element 18, Figs. 1, 5a, 6-7 and 11 and associated descriptions), wherein the display provides instructions of a first user interface providing instructions for placing the first sensor at the first measurement site (RED PPG sensor, Figs. 6 and 13 and associated descriptions); and a second user interface providing instructions for placing the second optical sensor at the second measurement site (BLUE PPG sensor, Figs. 6 and 13 and associated descriptions); and the first user interface and the second user interface are displayed on the display of the patient monitor (Figs. 6 and 13 and associated descriptions).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display (Al-Ali) to incorporate the display function(s) and associated elements/ methods as taught by Newman since both systems are patient monitoring devices with optical sensors and one of ordinary skill in the art would have recognized that instructions of attaching sensors at particular sites and/or the setups before using the monitors can be displayed to the user (see Newman). The rationale would have been to better provide setup/ sensor attachment instructions to the user before starting the measurements. 
Al-Ali as modified by Newman discloses a switchable/ selectable display (Figs. 16A and 16B and associated descriptions) configured to display multiple parameters/ graphs (Figs. 16A and 16B and associated descriptions of Al-Ali) but does not specifically disclose display an indication of the detected congenital heart disease on a third user interface, wherein the third user interface is displayed on a display of the patient monitor.
Chang teaches a CHD screening device comprises a display (element 204, Fig. 2 and associated descriptions), which displays an indication of the detected congenital heart disease on a third user interface (Fig. 3A and associated descriptions), wherein the third user interface is displayed on a display of the patient monitor (Figs. 2 and 3A and associated descriptions).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the display (Al-Ali as modified by Newman) to incorporate the display function(s) and associated elements/ methods as taught by Chang, since both systems are patient monitors with optical sensor(s) and one of ordinary skill in the art would have recognized that when a congenital heart disease being detected, an indication should be provided to the user/ caregiver (see Chang). The rationale would have been to better provide the detected health status the user/ caregiver.
	In regard to claim 19, Al-Ali as modified by Newman and Chang discloses the first plurality of oxygen saturation measurements and the second plurality of oxygen measurements are acquired at a first time (simultaneous measurements, abstract; Figs. 1B, 2 and associated descriptions of AL-Ali).
	In regard to claim 20, Al-Ali as modified by Newman and Chang discloses the first plurality of oxygen saturation measurements and the second plurality of oxygen measurements are displayed on the third user interface (trend and cross-channel delta saturation values, Figs. 6, 15 and 16A-B and associated descriptions; trend, Col 15 line 49 – Col 16 line 23 of Al-Ali; normal/ abnormal indications, Fig. 3A and associated descriptions of Chang; referring to claim 18 above).
In regard to claim 21, Al-Ali as modified by Newman and Chang discloses the third user interface is further configured to display a perfusion index measurement derived from the first plurality of oxygen saturation measurements (PI, Col 3 lines 11-12 and Col 15 line 49 – Col 16 line 23; trend, cross-channel delta saturation values and selectable display, Figs. 6, 15 and 16A-B and associated descriptions of Al-Ali).
	
Response to Arguments
Applicant’s arguments, see page 4 of Remarks, filed on 06/28/2022, with respect to claim 18 have been fully considered and are persuasive.  The 35 USC 112 second paragraph rejection of claim 18 has been withdrawn.
Applicant’s amendment and argument with respect to claim 18 and new claims 19-22 filed on 06/28/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791